Justice PLEICONES
dissenting:
I respectfully dissent from the majority’s decision to affirm the grant of summary judgment to the Respondent doctors and their practices, but join the decision to affirm the grant to Respondent McLeod. The majority cites three reasons why Dr. Frist’s affidavit was insufficient to establish the standard of care for purposes of summary judgment. As explained below, I find the affidavit adequate.
First, the majority contends that Dr. Frist did not explain how Dr. Brusett’s treatment plan would impact Dr. Habermeier’s diagnosis. As I understand the affidavit, the assertion is that if the pathologist had been aware that Dr. Brusett intended to immediately remove the affected portion of the lung if the intra-operative diagnosis was pulmonary blastema, then Dr. Habermeier might have qualified or sought to confirm his preliminary diagnosis.7 In my opinion, there is no proximate cause gap in the affidavit.
Second, the majority holds that there is nothing in the affidavit to suggest that it was unreasonable for Dr. Brusett to have removed part of the lung upon receiving the blastema diagnosis. As I understand the Appellants’ theory, however, *329they allege a deviation from the standard of care in the preoperative communications between the surgeon and the pathologist, not in the surgical decision made upon receipt of the pathology report. In my opinion, this is not a basis upon which to uphold the grant of summary judgment.
Third, the majority holds that Dr. Frist’s affidavit is insufficient because while Dr. Frist is a licensed pathologist board certified in Anatomical and Clinical Pathology, nothing in his affidavit states that he is familiar with the standard of care for intra-operative diagnoses. We have here-to-fore not required that medical experts practice in the same area in which they are testifying. E.g., Creed v. City of Columbia, 310 S.C. 342, 345, 426 S.E.2d 785, 786 (1993)(“A physician is not incompetent to testify merely because he is not a specialist in the particular branch of his profession involved”). I do not join the majority’s decision to require an expert’s affidavit to assert expertise in all the specific procedures at issue in the case, but would hold that Dr. Frist’s affidavit indicating proficiency in the specialty involved, coupled with the statement “It is my opinion, to a reasonable degree of medical certainty, that each of these Defendants deviated from the acceptable standard of care and were negligent ... in the following particulars ....” is sufficient to establish that he is familiar with the standard of care.
In my opinion, the trial court erred in holding that Dr. Frist’s affidavit did not demonstrate that he was familiar with the applicable standard of care. I would therefore reverse the order granting Respondent Brusett and Habermeier summary judgment. I would affirm the grant of summary judgment to McLeod, however, because there is simply no evidence in this record that the Appellants looked to the hospital rather than to individual doctors for Mrs. Davis’s care. Osborne v. McLeod Reg. Med. Center, 346 S.C. 4, 550 S.E.2d 319 (2001) (in order to hold hospital vicariously liable for staff negligence, plaintiff must present evidence that she looked to the hospital for care).
BURNETT, J., concurs.

. Specifically, Dr. Frist asserts Dr. Habermeier deviated from the standard of care, in part, by failing "to properly communicate appropriately to the surgeon his pathological diagnosis and thoughts, to the rareness of his findings, so that the diagnosis could be used for the proper treatment of the patient at that moment.”